Citation Nr: 1524590	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-21 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD), prior to August 14, 2013 (excluding a temporary total rating period from January 2, 2013 to February 28, 2013). 

2.  Entitlement to an initial compensable rating for hepatitis C. 

3.  Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son
ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  During the pendency of the claim, the RO granted the Veteran a 100 percent rating for PTSD effective August 14, 2013. 

The Veteran testified at a February 2015 videoconference hearing before the undersigned Acting Veterans Law Judge.  A complete transcript of the hearing is of record.  

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the appeal period, the Veteran's PTSD has caused a total social and occupational impairment characterized by repeated suicide attempts and persistent hallucinations. 

2.  The Veteran has hepatitis C, but has been asymptomatic and has not needed medical treatment to manage this disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 100 percent for PTSD have been met from July 28, 2011.  38 USCA §§ 1155, 5107 (West 2014), 38 C F R §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial compensable rating for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.112, 4.114, Diagnostic Code 7354 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to his appealed claims in August 2011 and August 2012 notices.  As the contents of the notices fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran.  

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and post-service treatment records.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment or post-service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal (i.e. the Veteran's current level of disability).  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran has been afforded several VA examinations pertinent to the increased rating claims on appeal.  The Board finds these examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted clinical evaluations, and provided  adequate discussions of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   

Additionally, the Veteran testified at a hearing before the Board in February 2015. An Acting Veterans Law Judge who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the Veteran was assisted by his representative.  Both the representative and the Acting Veterans Law Judge asked relevant questions concerning the Veteran's symptoms and the resulting impairments, as well as the effect of his disabilities on his daily life and employability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In rating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  
38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  PTSD

The Veteran has been awarded a 100 percent rating for his PTSD effective August 14, 2013.  Except for a temporary 100 percent rating for PTSD provided for a period of hospitalization from January 2, 2013 to April 30, 2013, the Veteran held a 50 percent rating for PTSD prior to August 14, 2013.  

The Veteran contends that he is entitled to a rating higher than 50 percent for his PTSD prior to August 14, 2013.  Psychiatric conditions are rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, are as follows: 

A 50 percent rating requires an occupational and social impairment with reduced reliability and productivity due to such symptoms as: 

* flattened affect
* circumstantial, circumlocutory, or stereotyped speech; 
* panic attacks more than once a week
* difficulty in understanding complex commands
* impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks) 
* impaired judgment
* impaired abstract thinking
* disturbances of motivation and mood 
* difficulty in  establishing and maintaining effective work and social relationships 	

A 70 percent rating requires an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:

* suicidal ideation
* obsessional rituals which interfere with routine activities
* speech intermittently illogical, obscure, or irrelevant
* near-continuous panic or depression affecting the ability to function independently, appropriately and effectively
* impaired impulse control (such as unprovoked irritability with periods of violence)
* spatial disorientation 
* neglect of personal appearance and hygiene
* difficulty in adapting to stressful circumstances (including work or a worklike setting)
* inability to establish and maintain effective relationships

A 100 percent rating requires a total occupational and social impairment, due to such symptoms as: 

* gross impairment in thought processes or communication
* persistent delusions or hallucinations
* grossly inappropriate behavior
* persistent danger of hurting self or others
* intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene)
* disorientation to time or place
* memory loss for names of close relatives, own occupation, or own name	

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

1.  Analysis

Based on a review of the evidence of record, the Board finds that the Veteran is entitled to a 100 percent rating for the entire appeals period due to persistent danger of hurting himself, and persistent auditory and visual hallucinations.  Before the start of the appeal period, the Veteran was hospitalized at the Battle Creek, Michigan (Battle Creek) VA Medical Center (VAMC) in April 2010 for suicidal ideation.  The Veteran arrived at the VAMC stating that he felt hopeless and wanted to die by crashing a vehicle into a ravine.  The Veteran said that he was in pain, and thought that life was not worth living anymore.  The Veteran told the treating mental health professional that he had marital issues and frequent nightmares.  

After treatment and discharge, the Veteran continued to exhibit suicidal tendencies and persistent hallucinations that trickled into the appeal period.  The Veteran began abusing a significant amount of prescription opiates.  For example, even though the Veteran's prescription for Vicodin reads take no more than 3 per day, the Veteran was consuming between 6 and 10 tablets per day.  In addition to taking prescribed Vicodin, he purchased additional Vicodin on the street with other drugs including marijuana.   

The Veteran's behavior continued to decline into June 2012 upon the death of his wife.  The Veteran's wife died of complications from hepatitis C.  The Veteran felt guilt that he gave his wife hepatitis C and felt that he was the cause of her death.  
The Veteran's feelings and continued drug seeking behaviors culminated into a July 2012 suicide attempt.  The Veteran pointed a gun towards himself and considered shooting himself.  The Veteran's son saw the Veteran's actions and talked him down.  Even though the Veteran's son was able to get the gun away from him and get him admitted hospitalized, the Veteran continued to make statements that he wished that he was dead, and that he might as well be dead since his wife is dead.  Prior to admittance, the Veteran's son found 25 pills in the Veteran's pocket. 

In addition to the suicide attempt, the Veteran experienced worsening auditory and visual hallucinations.  The Veteran reported talking to his deceased wife and deceased friend named Sam.  He said that the voices told him to do things such as take pills.  He also saw shapes and shadows out of the side of his eyes.  Due to the Veteran's conduct, he was hospitalized for a week.  

The Veteran continued to have persistent suicidal ideation and hallucinations leading up to the September 2013 VA psychiatric examination.  On the examination report, the examiner noted that the Veteran had every major PTSD symptom listed on the questionnaire, including impaired impulse control, unprovoked irritability with periods of violence, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, and maintenance of minimal personal hygiene.  Overall, the examiner found that the PTSD symptoms experienced by the Veteran caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  This examination was used to grant the Veteran a total disability from August 14, 2013 to present.  However, the Board finds this examination also describes the Veteran's difficulties prior to August 14, 2013 as evidenced by repeated suicide attempts, drug seeking behavior, hallucinations seen in the VAMC treatment records.  Accordingly, the Board finds that the Veteran has a total occupational and social impairment consistent with a 100 percent rating from the initial grant of service connection on July 28, 2011.  As this represents a full grant of the benefit sought, no extraschedular consideration is necessary.   

B.  Hepatitis C

In a May 2013 rating decision, the RO granted the Veteran a noncompensable rating for hepatitis C effective the date of the claim, July 28, 2011.  Although the Veteran contends that he is entitled to a compensable rating, the evidence of record is consistent with a noncompensable rating rather than a compensable rating.  Disabilities of the digestive system, such as hepatitis C, are rated under 38 C.F.R. § 4.114, Diagnostic Code 7354.    Serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection result in the following ratings:

Nonsymptomatic..........................................	0

Intermittent fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of 
	at least one week, but less than two weeks, during the past 12-month period	10

Daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 
12-month period	20

Daily fatigue, malaise, and anorexia, with minor   weight loss and hepatomegaly, 
or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 
12-month period	40

Daily fatigue, malaise, and anorexia, with substantial weight loss (or 
other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not 
occurring constantly	60

Near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain)	100
			
		
Under this diagnostic code, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. Diagnostic Code 7354, Note (2).

The Veteran was first diagnosed with hepatitis C in 1980.  In October 2007, high viral loads were noted in the Veteran's VA treatment records.  In the absence of treatment or noted symptoms in the VA treatment record related to the Veteran's hepatitis C, VA scheduled the Veteran two examinations to assess the severity of his condition, in May 2013 and in September 2013. 

The RO used the May 2013 examination to grant service connection as providing a nexus between the Veteran's service and the current disability.  In the report, the examiner found that the Veteran experienced no symptoms that could be attributed to hepatitis C including fatigue, malaise, anorexia, nausea, vomiting, arthralgia, weight loss, right upper quadrant pain, hepatomegaly, malnutrition, or that he required dietary restriction.  Furthermore, the Veteran had never undergone a liver transplant. 

With the Veteran's complaints of fatigue as related to hepatitis C, VA conducted another examination in September 2013.  At this examination, the Veteran continued to be asymptomatic.  Laboratory tests of liver functioning revealed liver enzymes at normal limits and only mildly elevated serum glutamic oxaloacetic transaminase (SGOT) levels. SGOT is an enzyme normally present in liver cells and is released into the blood.  The examiner opined that the fatigue reported by the Veteran was attributable to factors other than hepatitis C including the Veteran's psychological issues, back pain, and continued drug use.

Without evidence of symptoms or complications attributable to the hepatitis C, the Board finds a noncompensable rating appropriate.  Compensable ratings, at a minimum, require additional limitations lasting at least week within a 12-month period, which is not found in the instant case.  The Veteran has consistently been asymptomatic and has not required any treatment as a result of hepatitis C.  To the extent that the Veteran may attribute some symptomatology to his hepatitis C, the Board finds that the VA examinations indicating that there is no current symptomatology due to the hepatitis C are more probative than the Veteran's lay statements.  The VA examiners have medical training, experience, and expertise that the Veteran is not shown to have.  As such, their findings are more probative than any of the Veteran's lay statements regarding whether he has any symptomatology attributable to his hepatitis C.

C.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  
When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplate the symptomatology of the Veteran's appealed service connected hepatitis C.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above. The Veteran is asymptomatic and has not required any treatment.  If the Veteran had complications, including the fatigue as asserted by him, such symptoms are encompassed in the schedular criteria at compensable levels.  Without evidence of complications from this disability, a noncompensable rating is appropriate.

Accordingly, referral for consideration of an extraschedular rating is not warranted for service-connected hepatitis C.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the ratings associated with the appealed issues as reflected by the assigned rating.   As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the ratings assigned because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


ORDER

An initial rating of a 100 percent for PTSD is granted from July 28, 2011, subject to the laws and regulations governing the payment of VA benefits.  

An initial compensable rating for hepatitis C is denied. 


REMAND

The Board finds a remand to the AOJ is warranted for the issue for an increased rating for bilateral hearing loss. 

In the Veteran's Form 9 and February 2015 hearing testimony, he reported worsening of his hearing.  The Veteran now uses hearing aids in both ears.  At the end of 2013, the Veteran began using cochlear hearing aids.  Although VA is in receipt of VA treatment records from 2013 and 2014, these records do not provide audiological treatment records as reported by the Veteran.  Accordingly, those records must be obtained. 

Furthermore, VA conducted its most recent audiological examination in September 2013.  This examination took place before VA fitted the Veteran for hearing aids.  The hearing aids mark a significant change in the Veteran's hearing thus warranting a new examination. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA clinical documentation not already of record pertaining to the Veteran's hearing loss. 

2.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of his bilateral sensorineural hearing loss.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


